DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a water-based ink, classified in C09D 11/00.
II. Claims 8-10, drawn to a printing film, classified in G03B 33/00.
Inventions I/II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. In the current case, the Group I invention can be used in a materially different way, such as a pen ink. And the Group II invention can be made from materially different materials, for example, an organic solvent-based ink.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be serious burden on the examiner if they were to search all inventions as they are classified in different classes/subclasses, and would require different text search. Specifically, Group I is classified C09D 11/00, Group II is classified in G03B 33/00.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Justin King on 09/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “an ink raw material.” It is not clear what a raw material is. For the purpose of this examination, “raw material” is interpreted as ink pigments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107828277, cited in IDS dated 08/20/2021), in view of Shao (CN111334119A), as evidenced by Kito (JP4275225B2).
Regarding claims 1, 6-7, Chen teaches a water-based ink comprising a waterborne alkaline pigment, a resin, a desiccant, a defoamer, a dispersant, and water [Ab.]. Chen further teaches  that the water-based ink comprises an anti-setting agent.  Chen furthermore discloses that the anti-setting agent can improve the problem of pigment setting caused by long-term storage (page 4, lines 9-10), thereby the anti-setting  agent serving as a color fixative. 
Chen does not teach the water-based ink comprising a hardener.
Shao teaches a water-based ink comprising water, a pigment, a resin, and a cross-linking agent. (Ab.) As evidenced by Kito, it is a common knowledge in the field that  the use of a crosslinking agent will improve the strength of a resin. (See Kito page 3, lines 33-34).  In view of such benefits, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt a hardener to obtain the instant ink composition.
Chen does not teach the claimed vol% ranges of each component. However, Chen does teach modifying the amount of each ingredients to achieve a water-based ink, which solves the problem of low glossiness and poor stability of the existing aqueous graphite, difficult to dry and no harm to environment and human health. (page 3 lines 11-25, and examples). Therefore, the range of each component would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed vol% cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the vol% ranges to reach the desired ink formulation, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP2144.05 (II)(A).)
Regarding Claim 2, Chen teaches that the resin is an aqueous polyurethane-modified acrylate copolymer (page 3, lines 26-32).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107828277), in view of Shao (CN111334119A), and further in view of Liu (CN107502055A). 

The disclosure of Chen in view of Shao is fully set forth in paragraph 10 and is incorporated herein by reference.  
Chen in view of Shao does not teach the desiccant is an alkyd drier.
	Liu teaches a water-based ink comprising alkyd resin, water,  defoamer, pigment, dispersant (Ab). 
Liu teaches alkyd resin are used to accelerate drying time (Page 3, lines 6-8). Liu teaches alkyd resin is desired for improving adhesion, accelerating drying time, and reducing bubbles. In view of such benefits, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the desiccant agent by alkyd resin drier with the predicable result of forming a water-based ink.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107828277), in view of Shao (CN111334119A), and further in view of Sixin Newsletter ( SIXIN NEWS/the difference between polyether modified silicon, polyether and silicon defoaming agent, 2019 http://www.sixindefoam.com/news/silicone-defoaming-agent-2). 
The disclosure of Chen in view of Shao is fully set forth in paragraph 10 and is incorporated herein by reference.  
Chen in view of Shao do not teach that the defoamer includes polyether siloxane. 
Sixin Newsletter states that polyether siloxane defoamer has the advantages of non-toxic, harmless, and cost-effective (page 1, first three lines under the title). In view of such benefits, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the defoamer in Chen by polyether siloxane defoamer with predictable result of an environmentally friendly and cost-effective water-based ink.

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN107828277), in view of Shao (CN111334119A), and further in view of Li (US8, 186,822).
The disclosure of Chen in view of Shao is fully set forth in paragraph 10 and is incorporated herein by reference.  
Chen teaches the water-based ink comprising polyamide (page 4 lines 9-10). Shao teaches that the water-based ink comprising a hardener.
Chen in view of Shao do not teach that the polyamide is a hardener. 
Li teaches polyamide works as a hardener (crosslinker) (Claim 1). The stability of the ink comprising polyamide crosslinked resin is desired for reaching commercially acceptable level (Col 1, lines 50-55). In view of such benefits,  it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hardener in Shao by polyamide with predictable result of a commercially acceptable water-based ink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUIHONG QIAO/
Examiner, Art Unit 4172

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763